In the
   United States Court of Appeals
               for the Fifth Circuit
                       _______________

                         m 02-40416
                       _______________




          LA MIRAGE HOMEOWNERS ASSOCIATION,
ALSO KNOWN AS LA MIRAGE CONDOMINIUM COUNCIL OF OWNERS, INC.,

                                            Plaintiff-Appellee,

                            VERSUS

    ROYAL SURPLUS LINES INSURANCE COMPANY, ET AL.,

                                            Defendants,

        ROYAL SURPLUS LINES INSURANCE COMPANY,

                                            Defendant-Appellant.


             _________________________________

           Appeal from the United States District Court
               for the Southern District of Texas
                        m C-01-CV-551
            _________________________________

                         March 12, 2003
Before GARWOOD, SMITH, and BARKSDALE,
  Circuit Judges.

PER CURIAM:*

    The issue is whether Royal Surplus Lines
Insurance Company, through the subject poli-
cy’s service-of-suit provision, waived its right
to remove to federal court. We have reviewed
the briefs and pertinent portions of the record,
have heard the arguments of counsel, and have
consulted the applicable caselaw. The district
court did not err in remanding to state court.

   This case is controlled by City of Rose City
v. Nutmeg Ins. Co., 931 F.2d 13 (5th Cir.
1991). As this court reiterated in Waters v.
Browning Ferris Indus., Inc., 252 F.3d 796
(5th Cir. 2001), nothing in McDermott Int’l,
Inc. v. Lloyds Underwriters, 944 F.2d 1199
(5th Cir. 1991), undermines the applicability of
Nutmeg. The presence of an arbitration clause
in McDermott distinguishes that case from
Nutmeg and from the instant case.

   The order of remand is AFFIRMED.




   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2